Citation Nr: 0606364	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  05-02 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by epigastric pain, other than duodenal 
ulcer.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 26 to August 28, 
1974.

By a decision entered in April 1975, the RO in Des Moines, 
Iowa denied service connection for duodenal ulcer and 
abdominal pain of undetermined etiology.  The veteran 
initiated an appeal of the RO's decision, and he was issued a 
statement of the case (SOC) in May 1975.  Thereafter, 
however, he did not perfect his appeal by filing a 
substantive appeal.  As a result, the RO's decision became 
final.  See 38 C.F.R. §§ 19.118, 19.153 (1975).  This matter 
comes to the Board of Veterans' Appeals (BVA or Board) on 
appeal from a January 2004 decision by the RO in St. Louis, 
Missouri that declined to reopen the previously denied 
claims.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

When the veteran filed his application to reopen in November 
2003, he indicated that he had undergone abdominal surgery at 
the VA Medical Center (VAMC) in Iowa City, Iowa in 1976.  
Presently, there are no records of that surgery in the claims 
file.  Nor is it clear that an attempt has been made to 
obtain the records.  Accordingly, and because it appears that 
the records could be relevant to the claims that are 
currently pending, a remand is required.  See 38 U.S.C.A. 
§ 5103A(b), (c) (West 2002) (VA is required to make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2005) (to the same effect); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is 
charged with constructive notice of medical evidence in its 
possession).

In January 2005, the veteran filed a VA Form 9 wherein he 
appeared to request both a hearing before a Decision Review 
Officer (DRO) at the RO and a hearing before a Member of the 
BVA at the RO.  In February 2005, he clarified that he only 
wanted a DRO hearing.  Thereafter, in April 2005, he 
indicated, through his representative, that he no longer 
wanted the hearing before a DRO.  However, on the very same 
day, his representative filed a new VA Form 9, wherein it was 
indicated that the veteran wanted to have a hearing before a 
Member of the BVA at the RO.  In addition, approximately 
10 days later-after the case was transferred to the Board-
the veteran's representative drew the Board's attention to 
the veteran's January 2005 request for a DRO hearing, thereby 
suggesting that the veteran might, in fact, like to have such 
a hearing.  These requests need to be clarified.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Make efforts to obtain copies of any and 
all treatment records pertaining to the 
veteran's reported abdominal surgery at the 
VAMC in Iowa City, Iowa in 1976, including, 
but not limited to, any and all clinical 
records, progress notes, and/or reports of 
hospitalization, whether or not they have 
been archived, following the procedures set 
forth in 38 C.F.R. § 3.159.  If no so such 
records are available, the VAMC should be 
asked to note that fact in writing.  The 
response(s) received, and any evidence 
obtained, should be associated with the 
claims file.

2.  Contact the veteran and clarify whether 
he wishes to have a personal hearing in 
connection with the present appeal and, if 
so, what type of hearing(s) he wishes to 
have.  Associate his response with the claims 
file.

3.  If the veteran indicates that he would 
like to have a hearing before a DRO, schedule 
him for such a hearing.  A transcript of the 
hearing, if held, should be associated with 
the claims file.

4.  After all of the foregoing development 
has been completed, take adjudicatory action 
on the claims here on appeal.  If any benefit 
sought remains denied, issue a supplemental 
SOC (SSOC) to the veteran and his 
representative.

5.  Thereafter, if the veteran has indicated 
that he would like to have a hearing before a 
Member of the BVA at the RO, schedule him for 
such a hearing.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and to appear at any 
requested hearing(s), the claims file should be returned to 
the Board for further appellate review.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


